Citation Nr: 1716258	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hamstring disability, to include as secondary to bilateral ankle disability.

2. Entitlement to service connection for a left hamstring disability, to include as secondary to bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989 and from January 1995 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder. 

In March 2016, the Board denied the claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a March 2017 Joint Motion for Remand (JMR) with the Court. In a March 2017 Order, the Court remanded the claims to the Board for compliance with the instructions in the JMR. 

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted in the JMR, the Board's December 2011 remand directives have not been completed. Therefore, a remand is necessary. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his current hamstring disabilities. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records and the Veteran's lay statements.

The examiner should opine as to whether it is at least as likely as not that any hamstring disability found to be present is secondary to or permanently aggravated by the service-connected ankle disabilities. The rationale for all opinions expressed should be provided in a legible report.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

